                                           Case 5:21-cv-02670-EJD Document 12 Filed 09/15/21 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     SCOTT JOHNSON,                                      Case No. 5:21-cv-02670-EJD
                                                        Plaintiff,                           ORDER TO SHOW CAUSE WHY
                                   8
                                                                                             ACTION SHOULD NOT BE
                                                 v.                                          DISMISSED
                                   9

                                  10     SONORENSE CORPORATION, INC.,
                                                        Defendant.
                                  11

                                  12          Plaintiff Scott Johnson filed the present action on April 14, 2021. Dkt. No. 1. Pursuant to
Northern District of California
 United States District Court




                                  13   General Order 56, the parties’ last day to conduct a joint site inspection was July 5, 2021 and

                                  14   Plaintiff’s last day to file a notice of need for mediation was August 15, 2021. Dkt. No. 5.

                                  15   Plaintiff did not file a notice of need for mediation, nor did Plaintiff seek relief from the August

                                  16   15, 2021 deadline.

                                  17          The Court possesses the inherent power to dismiss an action sua sponte “to achieve the

                                  18   orderly and expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 629–33

                                  19   (1962). Plaintiff is directed to file a written response to this order by October 4, 2021 and to

                                  20   appear before the Court on October 14, 2021, at 10:00 a.m. and show cause why this action

                                  21   should not be dismissed with prejudice for failure to prosecute pursuant to Federal Rule of Civil

                                  22   Procedure 41(b). If Plaintiff fails to file a written response by the above deadline, the Court will

                                  23   dismiss the action with prejudice pursuant to Federal Rule of Civil Procedure 41(b).

                                  24          IT IS SO ORDERED.

                                  25   Dated: September 15, 2021

                                  26
                                                                                                     EDWARD J. DAVILA
                                  27                                                                 United States District Judge
                                  28   Case No.: 5:21-cv-02670-EJD
                                       OSC WHY ACTION SHOULD NOT BE DISMISSED
                                                                        1
